DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on 09/17/2020.  As directed by the amendment claims 7 & 15 are canceled, claims 1-6, 8-14 and 16-17  are amended. Claims 1-6, 8-14 and 16-17 are currently pending.
Allowable Subject Matter
Claims 1-6,  are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior arts of record (US 2012/0046711 A1) by Osorio discloses a method of utilizing a medical device for treating epileptic seizure, wherein the device includes one or more processors to execute the treatment steps. The method uses time series of body data such as brain activity data captured by EEG or cardiac activity such as heart-rate or change of heart-rate from patient’s ECG signal for detecting an epileptic event.
Osorio further discloses the method applies a first electrical pulse to a target tissue for treating the epileptic condition, and detect the body series data after applying the pulse to determine whether the treatment has an efficacious effect, and if the treatment is effective the method terminates further applying electrical pulses and waits until the occurrence of another epileptic seizure to apply further electrical pulses. 

Another prior art of record (US 2010/0191304 A1) by Scott discloses a method and system for treating epilepsy by applying a first and second stimulating signals, wherein a first microburst stimulation signal is applied when there is no indication that the patient has entered an unstable brain state and a second electrical signal which is a non-microburst signal is applied in response to an indication that the patient has entered an unstable brain state. Scott does not disclose waiting for a 0.1 second to 10min before applying the second electrical pulse signal.
Both Osorio and Scott do not disclose a waiting period of 1 millisecond to 1 minute or 0.1 second to 10min after the application of first pulse or microburst signal to apply the second treatment pulse. 
Even though Scott discloses sending microburst pulses at the beginning of the treatment, similar to the limitations of independent claims 9 and 13 respectively, however that burst signal is not applied based on a detection of epileptic episode, on the contrary the burst signal is applied when there is no indication of epileptic or unstable brain state.
Other prior arts of record also does not teach or suggest those limitations, for those reasons, the claims are deem to be allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
(US 2002/0072770 A1) Pless
(US 2006/0293721 A1) Traver et al.
(US 2006/0149337 A1) John
(US 8321030 B2) Maniak et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792